Citation Nr: 1502643	
Decision Date: 01/20/15    Archive Date: 01/27/15

DOCKET NO.  12-15 703	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an effective date earlier than February 16, 2011, for the grant of service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A.M. Clark, Counsel


INTRODUCTION

The Veteran served on active duty from October 1980 to October 1984. 

This case comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  Jurisdiction of the claims file is currently with the RO in Waco, Texas. 

The Board has not only reviewed the Veteran's physical claims file, but also the Veteran's file on the 'Virtual VA' system to insure a total review of the evidence.


FINDINGS OF FACT

1.  The Veteran's original claim of service connection for tinnitus was received by the VA on October 16, 1986. 

2.  In a rating decision dated on April 9, 1987, and issued to the Veteran on April 15, 1987, the RO denied the Veteran's service connection claim for tinnitus.

3.  Within one year of the April 9, 1987 rating decision, new and material evidence was associated with the claims file in the form of an April 20, 1987 VA examination reflecting that the Veteran's tinnitus was caused by service noise exposure.  

4.  The Veteran's most recent service connection claim for tinnitus was received by VA on February 16, 2011.

5.  In an August 2011 rating decision, the RO granted the Veteran's claim of service connection for tinnitus, assigning a 10 percent rating effective February 16, 2011; the Veteran appealed the effective date assigned. 

6.  As new and material evidence was submitted within one year of the April 1987 rating decision, the April 1987 rating decision is non-final for VA purposes. 



CONCLUSION OF LAW

The criteria for an effective date of October 16, 1986, for a grant of service connection for tinnitus have been met.  38 U.S.C.A. §§ 5110 (West 2014); 38 C.F.R. §§ 3.102, 3.156(b), 3.400 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran contends that he is entitled to an effective date earlier than February 16, 2011 for the grant of service connection for tinnitus. 

In general, except as otherwise provided, the effective date of an evaluation an award of pension, compensation or dependency and indemnity compensation based on an original claim, a claim reopened after final disallowance, or a claim for increase will be the date of receipt of the claim or the date entitlement arose, whichever is the later.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400.  For claims of entitlement to service connection the effective date will be the day following separation from active service or date entitlement arose if the claim is filed within one year of discharge from service, otherwise the effective date is the date of receipt of claim or date entitlement arose, whichever is later.  38 C.F.R. § 3.400(b)(2)(i) (2014).

The Board finds that the evidence supports assigning an earlier effective date of October 16, 1986, for the grant of service connection for tinnitus. In Buie v. Shinseki, 24 Vet. App. 242 (2010), the United States Court of Appeals for Veterans Claims (Court) vacated and remanded an earlier effective date claim because the Board did not discuss the application of § 3.156(b) in its decision, but instead focused on the question of whether statements submitted within the appeal period following a rating decision satisfied 38 C.F.R. § 20.201 and were notices of disagreement.  Buie, Vet. App. at 252.  

Essentially, the Court indicated that, because the statements were submitted within one year of the corresponding RO decision, the Board should have considered whether the statements included the submission of new and material evidence.  Id.

With respect to his claim for tinnitus, the Veteran initially filed a claim for service connection in 1986.  The RO, in an April 1987 rating decision, denied his tinnitus claim on the basis that his service records did not reflect a diagnosis of tinnitus.  In an April 1987 VA examination, dated within one year of the April 1987 rating decision, the VA examiner determined that the Veteran had service noise exposure with tinnitus.  The Board finds this medical record was "new" and "material" to his claim filed in 1986.  38 C.F.R. § 3.156(b) (2014).

This evidence is thus considered to have been filed in connection with the 1986 claim.  It is reasonable to conclude that the pending claim would have then remained open until the RO readjudicated the issue in August 2011.  See Buie.  The Board finds that the April 1987 rating decision was non-final for VA purposes as new and material evidence was associated with the claims file within 1 year of the April 1987 rating decision. 

The Veteran most recently filed a claim for service connection in February 2011.  The RO interpreted this statement as a request to reopen the previously denied service connection claim for tinnitus.  The RO granted service connection for tinnitus in an August 2011 rating decision, assigning an effective date of February 2011 (the date of his claim to reopen).  

However, as discussed above, the Board finds that the April 1987 rating decision is "non-final" for VA purposes.  Thus, the Board finds that the Veteran has pursued a claim of service connection for tinnitus since he filed his original claim on October 16, 1986.  Under regulations in effect both at the time that the Veteran filed his original VA claim of service connection in 1986 and today, the appropriate effective date is the date of the claim or the date that entitlement arose, whichever is the later.  In this case, the date of the Veteran's claim is October 16, 1986. Accordingly, the Board finds that the criteria for an earlier effective date of October 16, 1986, for a grant of service connection for tinnitus have been met.  See 38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400(b)(2).

ORDER

Entitlement to an earlier effective date of October 16, 1986, for a grant of service connection for tinnitus is granted, subject to the laws and regulations governing the payment of monetary benefits.



____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


